In re Berry, Jimmie Ray; — Plaintiff(s); applying for supervisory and/or remedial writs; Parish of Bossier, 26th Judicial District Court, Div. “D”, No. 28, 627; to the Court of Appeal, Second Circuit, No. 28527-KW.
Writ granted; case remanded for resen-tencing. The district judge erred in imposing two sentences enhanced under R.S. 15:529.1 when the two convictions arose from a single criminal episode and were entered on the same day. See State ex rel. Porter v. Butler, 573 So.2d 1106, 1109 (La.1991); State v. Sherer, 411 So.2d 1050, 1057 (La.1982).
VICTORY, TRAYLOR and KNOLL, JJ., would grant and docket to reconsider State ex rel. Porter v. Butler.
CALOGERO, C.J., not on panel.